Citation Nr: 1422230	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-13 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent disabling, for the period prior to February 9, 2009, and in excess of 70 percent disabling, for the period beginning February 9, 2009, for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability compensation rating based on individual unemployability due to service-connected disability (TDIU), for the period prior to February 9, 2009.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had a period of active duty for training (ADT) from October 1997 to March 1998.  He served on active duty from November 2001 to November 2004, and participated in Operation Enduring Iraqi Freedom from March 2003 to July 2003.

The appeal comes before the Board of Veterans' Appeals (Board) from February 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran was issued a Statement of the Case and a Supplemental Statement of the Case on the issue of entitlement to a higher evaluation for PTSD.  The Veteran submitted a Substantive Appeal on a VA Form 9 in November 2009 that indicated that he wished to appeal all of the issues listed on the Statement of the Case.  Subsequently, the Veteran reported in a statement dated in April 2011 that he did not have an appeal for an increase rating for PTSD.  However, the Veteran reported that he had a claim for an earlier effective date for a total rating for PTSD.  The Board finds that as the statement is not clear in regard to whether the Veteran desires to withdraw the issue of entitlement to a higher evaluation for PTSD, the issue remains on appeal.  As such, the issue is listed above.

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a claim of entitlement to a TDIU cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  Therefore, as the issue of entitlement to a higher initial evaluation for PTSD is on appeal, the issue of entitlement to an effective date prior to February 9, 2009, for the award of TDIU, has been recharacterized as entitlement to a TDIU, for the period prior to February 9, 2009. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In a VA medical examination report dated February 2011 indicates that the Veteran had been followed by both a psychologist and psychiatrist but stopped treatment in 2009.  He then presented to the VA Medical Center in Durham psychiatric emergency room in June 2010.  The examiner noted that in August 2010 the Veteran declined to resume individual or group psychotheraphy at that time, preferring to remain on medication therapy alone.  Review of the claims file reveals that in August 2010 it was noted that the Veteran liked the idea of a PTSD coping group and that the Veteran would be contacted regarding getting started with a PTSD group.

In a VA medical examination report dated in October 2009, it was noted that the Veteran was treated at VA Durham since 2004 for PTSD, meets with a psychologist every two to three months through the OIF/OEF program, and attends a private psychiatric clinic for the past year for PTSD (approximately every two months).  Review of the claims file reveals records of private psychiatric treatment dated through June 2007 and the report of a private psychological examination dated in July 2009.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  As such, the Board finds it necessary to remand the claims for attempts to be made to obtain additional VA treatment records regarding the Veteran.  In addition, after obtaining any necessary authorization, attempts must be made to obtain additional, identified, private psychiatric treatment records, including those dated from June 2007 to October 2009.

The VA's duty to assist includes the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  As this remand seeks to obtain additional treatment records regarding the Veteran and as the most recent VA examination regarding the Veteran's PTSD was performed in February 2011, the Veteran should be afforded another VA medical examination.

As the outcome of the claim of entitlement to a higher initial evaluation for PTSD may impact upon the claim of entitlement to a TDIU, for the period prior to February 9, 2009, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Thus, the Board must defer consideration of the claim of entitlement to a TDIU, for the period prior to February 9, 2009, until the issue of entitlement to a higher initial evaluation for PTSD has been resolved.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain complete VA treatment records pertaining to the Veteran dated subsequent to August 2010.

2.  Contact the Veteran and request that the Veteran identify all private providers, including those who treated the Veteran for PTSD between June 2007 and October 2009.  Thereafter, after obtaining any necessary authorization, make attempts to obtain and associate with the claims file all identified treatment records for which authorization has been provided.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the current nature, extent and severity of his PTSD disability.  The claims folder should be made available to and reviewed by the examiner.  All indicated tests should be performed.  The examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functional (GAF) Scale score.  In addition to assessing the current nature, extent and severity of the Veteran's PTSD disability, the examiner should render a retrospective medical opinion regarding whether the Veteran's service-connected disabilities rendered the Veteran unable to secure and follow a substantially gainful occupation prior to February 9, 2009.  The examiner should set forth a complete rationale for all findings and conclusions.

4.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

